Order entered February 24, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00893-CV

                               FELIPE DELEON, JR., Appellant

                                            V.

                                  ROSA BENITEZ, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. CV97-00151-S

                                         ORDER

       Before the Court is appellant’s request for a copy of his November 12, 2020

“pleading to jurisdiction with exhibits and affidavit in support of brief.” We

GRANT the request and DIRECT the Clerk of the Court to mail appellant a copy

of the jurisdictional brief.

       We note we questioned our jurisdiction over this appeal because the clerk’s

record did not contain a copy of the challenged order, and the trial court clerk

informed the Court the order did not exist. Appellant provided the Court a copy of
the order in his jurisdictional brief and, on January 29, 2020, a supplemental

clerk’s record containing a copy of that order was filed.

      Having reviewed the order, which was signed July 8 2019 and dismissed for

want of jurisdiction appellant’s motion for new trial on a protective order that

dissolved on its own terms in February 1998, we now question our jurisdiction to

the extent the appeal appears untimely. See Brashear v. Victoria Gardens of

McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on

reh’g) (timely filing of notice of appeal is jurisdictional).

      Generally, an appeal is taken from a final judgment, not the refusal to

reconsider that judgment, and must be filed within thirty days of the date the

judgment is signed or, with a timely filed motion for new trial, within ninety days

of judgment. See TEX. R. APP. P. 26.1, 26.1(a). A motion for new trial is timely if

filed within thirty days of the date of judgment. See TEX. R. CIV. P. 329b(a). Here,

the judgment was signed February 20, 1997, but the motion for new trial and

notice of appeal were not filed until over twenty years later, in June and July 2019,

respectively.

      Accordingly, we ORDER appellant to file, no later than March 6, 2020, a

letter brief addressing the timeliness of the appeal. Any response to appellant’s

letter brief must be filed within ten days of the letter brief’s filing. If any party
relies on information not included in the clerk’s record, that party shall have filed a

supplemental clerk’s record containing that information.

      Until the Court determines its jurisdiction, no action will be taken on the

reporter’s record. The Court will address the status of the reporter’s record should

it determine it has jurisdiction over the appeal. Should the Court determine it lacks

jurisdiction, the Court will dismiss the appeal without further notice. See TEX. R.

APP. P. 42.3(a). The Court may also dismiss the appeal without further notice

should appellant fail to file the requested letter brief. See id. 42.3(a),(c).

                                                /s/    KEN MOLBERG
                                                       JUSTICE